Exhibit 10.6

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 3 to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of June 1, 2012 by and among Vera Bradley Designs, Inc., an
Indiana corporation (the “Borrower”), the Lenders party hereto and JPMorgan
Chase Bank, N.A, individually and as administrative agent (the “Administrative
Agent).

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are party to that
certain Amended and Restated Credit Agreement dated as of October 4, 2010 (as
previously amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Credit Agreement.

B. The Borrower, the Lenders party hereto and the Administrative Agent wish to
amend the Credit Agreement on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendments to Credit Agreement. Upon the “Third Amendment Effective Date” (as
defined below), the Credit Agreement shall be amended as follows:

(a) The definition of “Revolving Maturity Date” in Section 1.01 shall be amended
and restated in its entirety to read as follows:

“Revolving Maturity Date” means June 1, 2017.

(b) Section 6.01(f) shall be amended by deleting the amount “$8,000,000”
contained therein and replacing it with “$15,000,000”.

2. Representations and Warranties of the Borrower. The Borrower represents and
warrants that:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforcement
thereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
or by general principles of equity;

(b) Each of the representations and warranties contained in the Credit Agreement
(treating this Amendment as a Credit Document for purposes thereof) and the
other Credit Documents is true and correct on and as of the date hereof (except
to the extent that such representation or warranty expressly refers to an
earlier date, in which case it shall be true and correct as of such earlier
date); and



--------------------------------------------------------------------------------

(c) No Default has occurred and is continuing.

3. Effective Date. This Amendment shall become effective on the date (the “Third
Amendment Effective Date”) on which the following conditions have been
satisfied:

(a) the execution and delivery hereof by the Borrower, each of the Lenders and
the Administrative Agent;

(b) the execution and delivery by Holdings and each of the Subsidiary Guarantors
of a Reaffirmation substantially in the form of Exhibit A hereto.

(c) the Administrative Agent shall have received an amendment fee for the
account of each Lender (including JPMCB in its capacity as a Lender) in an
amount equal to 0.075% of such Lender’s Commitment on the Third Amendment
Effective Date;

(d) the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Third Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower under the Credit Agreement; and

(e) the Administrative Agent shall have received such other certificates,
resolutions, documents and agreements as the Administrative Agent may reasonably
request.

4. Reference to and Effect Upon the Credit Documents.

(a) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Collateral Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.

5. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.



--------------------------------------------------------------------------------

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

VERA BRADLEY DESIGNS, INC. By: /s/ Jeffrey A.
Blade                                              Name: Jeffrey A. Blade Title:
Chief Financial and Administrative Officer JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender By: /s/ Morgan K.
Boudler                                       Name: Morgan K. Boudler Title:
Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By: /s/ James M. Stehlik                                              Name:
James M. Stehlik Title: Senior Vice President

 

KEYBANK NATIONAL ASSOCIATION By: /s/ Marianne
Meil                                                  Name: Marianne Meil Title:
Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION By: /s/ Douglas
Wood                                                  Name: Douglas Wood Title:
Senior Vice President

 

THE NORTHERN TRUST COMPANY By: /s/ Michael
Fornal                                                  Name: Michael Fornal
Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION

Each of the undersigned (i) acknowledges receipt of a copy of Amendment No. 3 to
Amended and Restated Credit Agreement (the “Amendment”), amending the Amended
and Restated Credit Agreement dated as of October 4, 2010 (as previously
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
(ii) consents to the Amendment and each of the transactions referenced therein,
and (iii) hereby reaffirms its obligations, as applicable, under the Subsidiary
Guaranty dated as of November 26, 2008 and the Parent Guaranty dated as of
October 4, 2010, each, in favor of JPMorgan Chase Bank, National Association, as
Administrative Agent. Capitalized terms used herein shall have the meanings
ascribed to them by the Credit Agreement.

Dated as of June 1, 2012

 

VERA BRADLEY, INC.     By: /s/ Jeffrey A. Blade                
                                 Title: Chief Financial and Administrative
Officer VERA BRADLEY SALES, LLC     By: /s/ Jeffrey A. Blade                
                                 Title: Chief Financial and Administrative
Officer VERA BRADLEY INTERNATIONAL, LLC
    By: /s/ Jeffrey A. Blade                                             
    Title: Chief Financial and Administrative Officer